Citation Nr: 1434437	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  08-05 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  

2.  Entitlement to service connection for a disorder manifested by lumps of the right shoulder, include right shoulder lipoma, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  

3.  Entitlement to service connection for low back pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  

4.  Entitlement to service connection for a disorder manifested by nerve pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  

5.  Entitlement to service connection for a disorder manifested by numbness of the upper and lower extremities, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  

6.  Entitlement to service connection for a neck disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  

7.  Entitlement to service connection for a headache disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to February 1992 and from November 7, 1995, to November 28, 1995.  The character for the latter period of service was deemed uncharacterized by the service department.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


The matter was previously before the Board in July 2013 and remanded for further development and adjudication.  

The claims of service connection for nerve pain, a low back disorder, a neck disorder, numbness of the upper and lower extremities, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a confirmed diagnosis of Fibromyalgia; joint pain is a manifestation of the service-connected Fibromyalgia; evaluation of the same disability under various diagnoses is to be avoided.  

2.  The Veteran has been diagnosed with lipoma of the right shoulder, a known diagnosis; competent and probative medical evidence of record preponderates against a finding that the Veteran's lipoma of the right shoulder is due to events in active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder manifested by joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, have not been met.   38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

2.  The criteria for service connection for a disorder manifested by lumps of the right shoulder, include right shoulder lipoma, to include as due to undiagnosed illness or other qualifying chronic disability, have not been met.   38 U.S.C.A. §§§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in January 2006.  

VA also has a duty to assist the Veteran in the development of the claims.  VA has obtained service treatment records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board and RO, which he declined.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence. 

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): 

(1) A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (2) any diagnosed illness that the Secretary determines warrants a presumption of service connection; (3) an undiagnosed illness in a veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, provided that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 

For the purposes of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: 

(1) Fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, 12) abnormal weight loss, or (13) menstrual disorders. 

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

If signs or symptoms are medically attributed to a diagnosed (rather than an undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  See VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order). 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The record shows that the Veteran is a Veteran of the Persian Gulf War, having served in the Southwest Asia Theatre of Operations, and therefore, the initial threshold criterion is met for service connection for the entity claimed under the provisions of 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317. 


Joint Pain

The Veteran has a confirmed diagnosis of Fibromyalgia (a medically unexplained chronic multi-symptom illness).  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Joint pain is considered a sign or symptom of Fibromyalgia.  Id.
 
The RO granted service connection for Fibromyalgia in a November 1, 2013, rating decision.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.20.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluations, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.

Consequently, the claim of service connection for a separate disorder (other than Fibromyalgia) manifested by joint pain is denied. 


Right Shoulder

The Veteran alleges entitlement to service connection for lumps of the right shoulder, to include as due to an undiagnosed illness based on his Persian Gulf War service.  He has been diagnosed with lipoma of the right shoulder, and thus, presumptive service connection based on such service is precluded.

That aside, service treatment records are devoid of treatment for lipoma of the right shoulder.  They do contain treatment for a black mole with warty growth at the nape of his neck in June 1989.  A shave biopsy was consistent with dermatosis papulosa nigra.  The mere fact that he was treated for a black mole is not enough to establish that a chronic right shoulder lipoma disorder manifested in service.  The separation examination was negative for a shoulder lipoma.  The first diagnosis of a right shoulder lipoma was upon VA examination in 1994, two years after his discharge from active service.  This time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

Moreover, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's right shoulder lipoma and his active service.  In that regard, the March 2012 VA examiner opined that it was less likely as not that the Veteran's right shoulder lipoma was incurred in or caused by treatment of a neck nevus during service.  The examiner reasoned that the nevus seen in service was a skin mole at the nape of his neck.  The right shoulder lipoma was a large benign soft fat tumor under the skin at the lateral right scapula/posterior shoulder.   The examiner concluded there was no clinical or anatomic connection between the two lesions. 

The only evidence of record to support the Veteran's contentions is his statements, which do not establish a nexus between any acquired pathology and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  

In short, service connection is not warranted on a direct or presumptive basis (to include as due to an undiagnosed illness) for the claimed lumps of the right shoulder, to include right shoulder lipoma.  The Board finds that the evidence is not in relative equipoise; thus, the Veteran may not be afforded the benefit of the doubt and his claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


ORDER

Entitlement to service connection for a disorder manifested by joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.  

Entitlement to service connection for a disorder manifested by lumps of the right shoulder, include right shoulder lipoma, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.  


REMAND

The Veteran has also claimed entitlement to service connection for nerve pain, a low back disorder, a neck disorder, numbness of the upper and lower extremities, and headaches, to include as due to undiagnosed illnesses based on his Persian Gulf War service. 

The matters were previously before the Board in July 2013 and remanded for a VA examination, among other development, to determine the nature and etiology of any disability manifested by nerve pain, neck and back pain, numbness in the extremities, and headaches.  The Veteran was afforded a VA examination in  October 2013; however, the Board finds that an addendum opinion is necessary.  

With regard to the back, while he has a known diagnosis of DDD of the lumbar spine that precludes service-connection on a presumptive basis due to his Gulf War service, an addendum opinion is necessary on the question of direct causation.  The Veteran complained of back pain of one day's duration in February 1989 after slipping.  X-rays were negative at the time.  He reported  complaints of low back pain on VA examination in April 1994.  X-rays at the time revealed a suggestion of mild posterior subluxation of the last lumbar vertebra on S1 and narrowed neural foramen.  X-rays dated in September 2005 showed decreased lordosis.  The Veteran was diagnosed with DDD in 2011.  See MRI dated in August 2011.  The March 2012 VA examiner opined the Veteran's lumbar spine condition was less likely than not related to the one treatment in service, but opined that chronicity could not be established as there was no interim data proximate to discharge.  No reference was made to the complaints or x-rays findings in 1994 or 2005.  The October 2013 VA examiner opined the lumbar spine condition was not related to service as the service treatment records failed to reveal evidence of evaluation or treatment of a lumbar spine condition, which is inaccurate.  
With regard to the claims for a neck disorder, nerve pain, numbness of the upper and lower extremities, and headaches, an addendum opinion is also necessary.  The October 2013 VA examination indicated the Veteran had Fibromyalgia manifested by widespread musculoskeletal pain and stiffness.  Tender points (trigger points) for pain included, but were not limited to, the low cervical region at the anterior aspect of the interspaces between transverse processes of C5-7 and the occiput.  The examiner also noted the Veteran suffered from associated conditions to include headaches and paresthesias.  In a separate examination, he was diagnosed with cervical radiculopathy.   He was additionally diagnosed with headaches "secondarily related to his service-connected fibromyalgia."   A separate neurological examination indicated the Veteran had peripheral neuropathy, though the diagnosis could not be secured without an electromyography (EMG), which was not performed.  The examiner also indicated the Veteran's neurological symptoms could be related to his fibromyalgia.  Considering the conflicting opinions and uncompleted actions, remand is necessary for the Veteran to be afforded an EMG as ordered and to seek clarification as to whether the Veteran has separate neck, headache, and neurological (numbness of the extremities) disorders or whether they are part of the signs and symptoms of the service-connected fibromyalgia or secondarily related to a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an EMG to confirm whether the Veteran has peripheral neuropathy of the upper or lower extremities.  All findings should be described in detail and the report should be associated with the virtual record.    

2.  Thereafter, obtain an addendum opinion from the VA examiner who conducted the October 2013 examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The examiner should answer the following:

a) Whether it is  at least as likely as not that the Veteran's DDD of the lumbar spine is related to his active military service?  In answering this question the examiner must make specific reference to service treatment records dated in February 1989 containing complaints of back pain after a slip and fall and a diagnosis of back bruise, the April 1994 VA examination containing complaints of low back pain, x-rays dated in April 1994 revealing a suggestion of mild posterior subluxation of the last lumbar vertebra on S1 and narrowed neural foramen, x-rays dated in September 2005 showing decreased lordosis, and MRI dated in August 2011 showing DDD of the lumbar spine.  

b) Whether the Veteran's cervical radiculopathy, headaches, and paresthesias/peripheral neuropathy (if confirmed by EMG) are separate disabilities or are they signs or symptoms of the service-connected Fibromyalgia.  If they are determined to be separate disabilities, the examiner must then state whether such disability is proximately due to, the result of, or aggravated by (permanently worsened by the normal progression of the disease) a service-connected disability.   

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against service incurrence or causation.  More likely and as likely support the contended onset date or causal relationship; less likely weighs against the claim.

Provide a full explanation of reasoning for any opinion based on the specific facts in this case and any medical literature or documentation.  If unable to provide an opinion without resorting to mere speculation, provide a complete explanation stating why this is so.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


